DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II, Figures 6-12, in the reply filed on 11/29/2021 is acknowledged.

Claim Objections
Claim 1-13 are objected to because of the following informalities:  
In claim 1, line10, the term, “the motor” should be amended to --the motor housing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang US 2018/076682 A1.
Hwang discloses, regarding claim 1, a motor assembly M comprising: a motor housing 14 having an inner circumferential face; a rotation shaft 3 having a first support portion 32 and a second support portion 31; an impeller 71 mounted on the rotation shaft 3 between the first support portion and the second support portion; a rotor 4 mounted on the rotation shaft 3 and spaced apart from the impeller 71 axially along a rotational axis of the rotation shaft 3; a stator 2 surrounding the rotor 4 and spaced apart Re claim 2, wherein the rolling bearing 5 is configured to rotatably support the first support portion 32 axially and radially relative to the rotational axis, and wherein the gas bearing assembly (6’) is configured to rotatably support the second support portion 31 radially relative to the rotational axis of the rotation shaft 3; Re claim 3, wherein the gas bearing bracket 15/64 includes a first step 64 at least partially covering the gas bearing assembly (6’) radially relative to the rotational axis of the rotation axis such that the gas bearing assembly is prevented from being removed axially from the gas bearing bracket 15/64 along a first direction from the rotor 4 toward the impeller 71 (shown in Fig. 9).
	Hwang discloses, regarding claim 14, a method for manufacturing a motor assembly M, the method comprising: mounting a rolling bearing 5 on a first portion 32 of Re claim 19, before the mounting of the rotation shaft 3 into the gas bearing assembly (6’), seating the rolling bearing 5 mounted on the rotation shaft 3 in a rolling bearing bracket 81; mounting a diffuser 74 on the rolling bearing bracket 81; mounting an impeller 71 on the first portion of the rotation shaft 3 to be axially opposite to the rotor 4 relative to the rolling bearing 5; and mounting a stator 2 on an inner circumferential face of a motor housing 14; Re claim 20, further comprising: after the mounting of the rotation shaft 3 into the gas bearing assembly (6’), fastening an inlet body 13 with the motor housing 14, wherein the inlet body 13 is configured to receive the first portion 32 of the rotation shaft 3, the impeller 71, the rolling bearing 5, the rolling bearing bracket 81, and the diffuser 74 therein, and wherein the motor housing 14 is configured to receive the second portion 31 of the rotation shaft 3, the rotor 4, the stator 2, and the gas bearing assembly (6’) therein.

Allowable Subject Matter
Claims 4-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Masoudipour, Takahashi, and Greenwald references disclose motor driven impeller pumps with various bearings, but none of these reference disclose the specific gas bearing structure required by the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746